Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-2, 4-8, 11, 21-22 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Publication No. 10-1227 (hereinafter “JP’227”) (cited in the 11/11/20 IDS).

an apparatus body (numbered paragraph [0025] of the machine translation);
a storage portion (Fig. 1) configured to be attachable/detachable to/from the apparatus body (numbered paragraph [0025] of the machine translation) and to store a sheet;
a regulating portion (including 4 in Fig. 5) configured to slidably move in a first direction (down or up in Fig. 5) with respect to the storage portion (Fig. 1) and to regulate a position of an end portion, in the first direction, of the sheet stored in the storage portion (Fig. 1);
a cam member (including 6) supported on the storage portion (Fig. 1) and configured to slidably move in a second direction (right or left in Fig. 5) by interlocking with a movement of the regulating portion (including 4 in Fig. 5) in the first direction (down or up in Fig. 5), the second direction (right or left in Fig. 5) intersecting with the first direction (down or up in Fig. 5) and being along an attaching/detaching direction of the storage portion (Fig. 1);
a slide member (including 8 and 13) supported on the apparatus body (numbered paragraph [0025]) and configured to slidably move in the second direction (right or left in Fig. 5) by engaging with the cam member (including 6) in a case where the storage portion (Fig. 1) is attached to the apparatus body (numbered paragraph [0025] of the machine translation), the cam member (including 6) being a single member configured to slidably move in a second direction (right or left in Fig. 5) and simultaneously engage with the regulating portion (including 4) and the slide member (including 8 and 13); and

Regarding claim 2, Figs. 1, 2 and 5 show that the slide member (including 8 and 13 has a cap 13 with a hole portion into which the moving portion (“knob” in numbered paragraph [0025] of the machine translation) is inserted, and
wherein a size in the second direction (right or left in Fig. 5) of the hole portion is inherently greater than a size in the second direction (right or left in Fig. 5) of the moving portion (“knob” in numbered paragraph [0025] of the machine translation).  Cap 13 has to fit over the knob.  So, it inherently has to have an opening larger than the knob.
Regarding claim 4, Figs. 1, 2 and 5 show that one (including 6) of the cam member (including 6) and the storage portion (Fig. 1) comprises a first rotary member (slot in element 6 for holding element 8) that rotates while sliding (sliding along element 
Regarding claim 5, Figs. 1, 2 and 5 show that one (including 6) of the regulating portion (including 4) and the cam member (including 6) comprises a second rotary member (other slot in element 6 that receives element 4) that rotates while sliding with respect to the other (including 4) of the regulating portion (including 4) and the cam member (including 6) in a case where the regulating portion (including 4) moves slidably in the first direction (down or up in Fig. 5).
Regarding claim 6, Figs. 1, 2 and 5 show an urging member (15) configured to urge the slide member (including 8 and 13) to a standby position,
wherein the slide member (including 8 and 13) moves slidably in the second direction (right or left in Fig. 5) from the standby position against an urging force of the urging member (15) by being pressed by the cam member (including 6) in a case where the storage portion (Fig. 1) is attached to the apparatus body (numbered paragraph [0025] of the machine translation).
Regarding claim 7, as best understood, Figs. 1, 2 and 5 show that the cam member (including 6) comprises a cam groove (unnumbered groove in bottom of Fig. 5) extending in a direction intersecting with the first direction (down or up in Fig. 5) and the second direction (right or left in Fig. 5), and engaging (via element 6) with the regulating portion (including 4).

Regarding claim 11, Figs. 1, 2 and 5 disclose an image forming apparatus (numbered paragraphs [0001], [0013] and [0018] of the machine translation) comprising:
the sheet storage apparatus as set forth in claim 1; and
an image forming unit (“printer” in numbered paragraph [0001] inherently has an image forming unit) configured to form an image on a sheet fed from the sheet storage apparatus (Fig. 1).
Regarding claim 21, Figs. 1, 2 and 5 show an image forming apparatus, comprising:
an apparatus body (numbered paragraph [0025] of the machine translation) comprising an image forming unit (“printer” in numbered paragraph [0001] of the machine translation inherently has an image forming unit) configured to form an image on a sheet;
a storage portion (Fig. 1) configured to be attachable/detachable to/from the apparatus body (numbered paragraph [0025] of the machine translation) and to store the sheet;
a regulating portion (including 4) configured to slidably move in a first direction (up or down in Fig. 5) with respect to the storage portion (Fig. 1) and to regulate a position of an end portion in the first direction (up or down in Fig. 5) of the sheet stored in the storage portion (Fig. 1);

a slide member (including 8 and 13) supported on the apparatus body (numbered paragraph [0025] of the machine translation) and configured to slidably move in the second direction (right or left in Fig. 5) by engaging with the cam member (including 6) in a case where the storage portion (Fig. 1) is attached to the apparatus body (numbered paragraph [0025] in the machine translation), the cam member (including 6) being a single member configured to slidably move in a second direction (right or left in Fig. 5) and simultaneously engage with the regulating portion (including 4) and the slide member (including 8 and 13);
a sensor (12) comprising a moving portion (“knob’ in numbered paragraph [0025] of the machine translation) supported on the apparatus body (numbered paragraph [0025] of the machine translation) and configured to move in the second direction (right or left in Fig. 5) by engaging with the slide member (including 8 and 13), and a variable resistor (12), supported on the apparatus body (numbered paragraph [0025] of the machine translation), whose resistance value varies in response to a position of the moving portion (“knob’ in numbered paragraph [0025] of the machine translation) in the second direction (right or left in Fig. 5), the sensor (12) outputting a detection value that varies in response to the resistance value of the variable resistor, the sensor (12) being 
a control portion (30) configured to detect a size of the sheet stored in the storage portion (Fig. 1) based on the detection value outputted by the sensor (12).
Regarding claim 22, Figs. 1, 2 and 5 show an urging member (15) configured to urge the slide member (including 8 and 13) to a standby position,
wherein the slide member (including 8 and 13) moves slidably in the second direction (right or left in Fig. 5) from the standby position against an urging force of the urging member (15) by being pressed by the cam member (including 6) in a case where the storage portion (Fig. 1) is attached to the apparatus body (numbered paragraph [0025] of the machine translation).
Regarding claim 27, Figs. 1, 2 and 5 show that the cam member (including 6) comprises a projecting portion (end connected to element 8 in Fig. 5(a)) configured to engage with the slide member (including 8 and 13),
wherein the projecting portion (end connected to element 8) positions at a first position in a case where the regulating portion (including 4) regulates a position of the end portion of the sheet which has a first size, and positions at a second position further upstream than the first position in an attachment direction in which the storage portion (Fig. 1) attaches to the apparatus body (numbered paragraph [0025] of the machine translation) in a case where the regulating portion (including 4) regulates a position of the end portion of the sheet which has a second size larger than the first size.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over JP’227 as applied to claims 1 and 21 above, and further in view of U.S. Patent Application Publication No. 2006/0180981 (Miki) (hereinafter “Miki”).  With regard to claims 10 and 26, JP’227 shows that the first direction (down or up in Fig. 5) is a direction orthogonal to the feed direction.  However, JP’227 does not explicitly show a feed portion, as claimed.
Miki shows that it is well-known in the art to provide an image forming apparatus with a feed portion (Figs. 18 and 19) configured to feed a sheet stored in a storage portion (Fig. 1) in a feed direction (right in Fig. 19), wherein a first direction (movement of side fence in Fig. 3) is a direction orthogonal to the feed direction (right in Fig. 19).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus of JP’227 with a feed portion, for the JP’227, as taught by Miki.  See, e.g., Fig. 18 and numbered paragraph [0044] of Miki.
5.	Claims 12, 15-17, 20, 23-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over JP’227 in view of U.S. Patent No. 5,333,852 (Milillo et al.) (hereinafter “Milillo”).  
Regarding claim 12, Figs. 1, 2 and 5 of JP’227 show a sheet storage apparatus comprising: 
an apparatus body (numbered paragraph [0025] of the machine translation);
a storage portion (Fig. 1) configured to be attachable/detachable to/from the apparatus body (numbered paragraph [0025] of the machine translation) and to store a sheet;
a regulating portion (including 4 in Fig. 5) configured to slidably move in a first direction (down or up in Fig. 5) with respect to the storage portion (Fig. 1) and to regulate a position of an end portion in the first direction (down or up in Fig. 5) of the sheet stored in the storage portion (Fig. 1);
a cam member (including 6) supported on the storage portion (Fig. 1) and configured to slidably move in a second direction (right or left in Fig. 5) by interlocking with a movement of the regulating portion (including 4) in the first direction (down or up in Fig. 5), the second direction (right or left in Fig. 5) intersecting with the first direction (down or up in Fig. 5) and being along an attaching/detaching direction of the storage portion (Fig. 1);
a slide member (including 8 and 13) supported on the apparatus body (numbered paragraph [0025] of the machine translation) and configured to slidably move in the 
a sensor (12), but JP’227 does not show a sensor with a rotatable member, as claimed.
Milillo shows that it is well-known in the art to provide a sheet storage apparatus (Fig. 1) with a sensor (Fig. 3) comprising a rotary member (elements 45, 45, 45 and 45 in Fig. 5A are switches that rotate by bending) and supported on an apparatus body (Fig. 4) and configured to rotate by a movement of a slide member (including 44 and 47) in a direction, and a variable resistor (Fig. 6), supported on the apparatus body (Fig. 4), whose resistance value varies in response to a rotational phase of the rotary member (elements 45, 45, 45 and 45), the sensor (Fig. 3) outputting a detection value in response to the resistance value of the variable resistor (Fig. 6), the sensor (Fig. 3) being disposed in the apparatus body (Fig. 4) and separated from a storage portion (11) in a case where the storage portion (11) is detached from the apparatus body (Fig. 4).  Because both Milillo and JP’227 teach sensors for detecting sheet sizes according to movement of regulating portions, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the sensor arrangement of Milillo for the sensor arrangement of JP’227 to achieve the predictable result of sensing sheet size.  
JP’227 show an urging member (15) configured to urge the slide member (including 8 and 13) to a standby position,
wherein the slide member (including 8 and 13) moves slidably in the second direction (right or left in Fig. 5) from the standby position against an urging force of the urging member (15) by being pressed by the cam member (including 6) in a case where the storage portion (Fig. 1) is attached to the apparatus body (numbered paragraph [0025] of the machine translation).
Regarding claim 16, Figs. 1, 2 and 5 of JP’227 show that the cam member (including 6) comprises a cam groove (unnumbered groove in bottom of Fig. 5) extending in a direction intersecting with the first direction (down or up in Fig. 5) and the second direction (right or left in Fig. 5), and engaging (via element 6) with the regulating portion (including 4).
Regarding claim 17, Figs. 1, 2 and 5 of JP’227 show that the cam groove (unnumbered groove in bottom of Fig. 5) is formed straightly across an entire length thereof.
Regarding claim 20, Figs. 1, 2 and 5 of JP’227 show an image forming apparatus (numbered paragraphs [0001], [0013] and [0018] of the machine translation) comprising:
the sheet storage apparatus as set forth in claim 12; and
an image forming unit (“printer” in numbered paragraph [0001] inherently has an image forming unit) configured to form an image on a sheet fed from the sheet storage apparatus (Fig. 1).
JP’227 show that the cam member (including 6) comprises a cam groove (unnumbered groove in bottom of Fig. 5) extending in a direction intersecting with the first direction (down or up in Fig. 5) and the second direction (right or left in Fig. 5), and engaging (via element 6) with the regulating portion (including 4).
Regarding claim 24, Figs. 1, 2 and 5 of JP’227 show that the cam groove (unnumbered groove at bottom of Fig. 5) is formed straightly across an entire length thereof.
Regarding claim 28, Figs. 1, 2 and 5 of JP’227 show that the cam member (including 6) comprises a projecting portion (end connected to element 8 in Fig. 5(a)) configured to engage with the slide member (including 8 and 13),
wherein the projecting portion (end connected to element 8) positions at a first position in a case where the regulating portion (including 4) regulates a position of the end portion of the sheet which has a first size, and positions at a second position further upstream than the first position in an attachment direction in which the storage portion (Fig. 1) attaches to the apparatus body (numbered paragraph [0025] of the machine translation) in a case where the regulating portion (including 4) regulates a position of the end portion of the sheet which has a second size larger than the first size.
6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP’227 in view of Milillo as applied to claim 12 above, and further in view of U.S. Patent No. 6,254,085 (Kang) (hereinafter “Kang”.  With regard to claim 13, JP’227 and Milillo both show slide members (13, and including 44 and 47, respectively), but do not show that the slide members have a rack portion meshing with a gear portion as claimed.  Milillo shows that the slide member (including 44 and 47) slides to turn on different switches (45, 45, 45 and 45) to activate a variable resistor circuit (Fig. 6) and thereby determine the size of a sheet.
Kang solves a similar problem to that of Milillo by having a slide member (230) slide to turn on different switches (S1-S4) to activate a circuit (Fig. 2) and thereby determine the size of a sheet.  Kang shows that the switches (S1-S4) are activated by a gear portion (240) fixed to a rotary member (Fig. 2) and the slide member (230) comprises a rack portion meshing with the gear portion (240).  Because both Kang and Milillo teach sliding member arrangements for activating switches that determine sheet size, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the slide member and gear arrangement of Kang for the slide member arrangement of Milillo to achieve the predictable result of operating switches for determining sheet size.
7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP’227 in view of Milillo as applied to claim 12 above, and further in view of Miki.  With regard to claim 19, JP’227 shows that the first direction (down or up in Fig. 5) is a direction orthogonal to the feed direction.  However, JP’227 and Milillo do not explicitly show a feed portion, as claimed.
Miki shows that it is well-known in the art to provide an image forming apparatus with a feed portion (Figs. 18 and 19) configured to feed a sheet stored in a storage portion (Fig. 1) in a feed direction (right in Fig. 19), wherein a first direction (movement of side fence in Fig. 3) is a direction orthogonal to the feed direction (right in Fig. 19).  It would have been obvious to one having ordinary skill in the art at the time of the JP’227 in view of Milillo with a feed portion, for the purpose of feeding sheets from the storage portion (Fig. 1) of JP’227, as taught by Miki.  See, e.g., Fig. 18 and numbered paragraph [0044] of Miki.
8.	Claims 9, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over JP’227 as applied to claims 7, 16 and 23 above, and further in view of  U.S. Patent No. 7,540,677 (Allwright) (hereinafter “Allwright”).  With regard to claims 9, 18 and 25, JP’227 teaches most of the limitations of these claims including a cam member (including 6) with a cam groove, but does not  teach that the cam groove has first and second cam grooves, as claimed.
Allwright shows that it is well-known in the art to provide an image forming apparatus with a cam member (252) comprising a cam groove extending in a direction intersecting a first direction (MV1) and a second direction (TL1), and engaging with a regulating portion (240), in which the cam groove comprises a first cam groove (258C) having a first angle of an inclination angle to the first direction (MV1) and a second cam groove (258B) having a second angle of an inclination angle to the first direction (MV1) which is greater than the first angle.  Because both Allwright and JP’227 teach cam members for operating sliding members to thereby operate size detection sensors, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the cam member arrangement of Allwright for the cam member arrangement of JP’227 to achieve the predictable result of operating a sliding member to then operate a size detection sensor.   


Response to Arguments
9.	Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
Applicant argues
In contrast to Applicant’s invention, however, it is submitted that Takeshi fails to teach or suggest, among other features, a cam member that is a single member and slidably moves in a direction and simultaneously engages with the regulating portion and the slide member, as now set forth in Claim 1.
The examiner disagrees with this argument.  Different elements from those in the previous Office action are relied upon to meet all of the limitations in independent claim 1 as now amended.  With regard to the recited “cam member” in claim 1, JP’227 teaches a cam member (including 6) supported on the storage portion (Fig. 1) and configured to slidably move in a second direction (right or left in Fig. 5) by interlocking with a movement of a regulating portion (including 4 in Fig. 5) in a first direction (down or up in Fig. 5), and a second direction (right or left in Fig. 5) intersects with the first direction (down or up in Fig. 5) and is along an attaching/detaching direction of a storage portion (Fig. 1).  Also, JP’227 teaches a slide member (including 8 and 13) supported on an apparatus body (numbered paragraph [0025]) and configured to slidably move in the second direction (right or left in Fig. 5) by engaging with the cam member (including 6) in a case where the storage portion (Fig. 1) is attached to the apparatus body (numbered paragraph [0025] of the machine translation), and the cam member (including 6) is a single member configured to slidably move in the second JP’227. 
For similar reasons, all of the limitations of independent claims 12 and 21 are also met by JP’227.
With regard to applicant’s remarks about Miki, Milillo and Kang, these references are not relied upon to reject the recited cam member.
The rejections of dependent claims 2, 4-11, 13, 15-20 and 22-28 are also outlined above.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658